Citation Nr: 1512563	
Decision Date: 03/24/15    Archive Date: 04/01/15

DOCKET NO.  11-31 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for peripheral neuropathy of the left lower extremity.  

2.  Entitlement to a rating in excess of 20 percent for peripheral neuropathy of the right lower extremity.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from September 1963 to September 1967.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Pittsburgh, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA).  

A Travel Board hearing was held in August 2012 before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  

In a March 2014 decision, the Board denied the claims for ratings in excess of 20 percent for peripheral neuropathy of the left lower extremity and right lower extremity.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In a January 2015 Order, the Court granted the VA General Counsel's and Appellant's Joint Motion For Partial Remand.  The Board's decision denying increased ratings was vacated and the Veteran's claims were remanded to the Board.  The Order, in pertinent part, called for the claims to be remanded for the Board to consider whether another VA examination should be conducted to address the level of severity of the service-connected bilateral lower extremity peripheral neuropathy.  

In the Board's March 2014 decision, the claims of entitlement to a total disability rating due to individual unemployability (TDIU), entitlement to service connection for a low back disorder, and entitlement to an increased evaluation for diabetes mellitus, were remanded.  As pointed out by the Court, those claims have not been subject to a final decision and are, therefore, not before the Court.  See Kirkpatrick v. Nicholson, 417 F.3d 1361 (Fed. Cir. 2005) (holding that a Board remand is not a final decision within the meaning of 38 U.S.C. § 7252(a)) (West 2014).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.  


REMAND

Pursuant to the Joint Motion for Partial Remand and the January 2015 Order, the Board finds that an additional medical examination and opinion are needed.  The Court pointed out that the most recent VA examination in June 2013 dealt primarily with clinical findings as to the upper extremities and did not adequately reveal the current state of the claimant's peripheral neuropathy of the lower extremities.  Thus, the Board will obtain another examination.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA or private treatment records showing treatment for peripheral neuropathy of the lower extremities.  

2.  Following completion of the above, schedule the Veteran for a VA peripheral nerves examination to assess the severity of peripheral neuropathy of the lower extremities.  The examiner must review the claims folder (paper and/or electronic) and that review must be noted in the report.  All indicated tests and studies should be performed, to include electromyography and nerve conduction studies, and all findings should be set forth in detail.  The examiner should describe all symptoms and manifestations attributable to the peripheral neuropathy of the left and right lower extremities, rated on the basis of neuralgia involving the external popliteal nerve under 
38 C.F.R. § 4.124a, Diagnostic Code (DC) 8521 (2014) and report in detail all functional impairment affecting sensory or motor function.  The examiner should specifically indicate the degree of paralysis, complete or incomplete, and whether any neuropathy or paralysis is mild, moderate, moderately severe, or severe, for the left and right lower extremities.  The examiner must obtain a detailed history from the Veteran of lower extremity peripheral neuropathy symptoms and discuss the previous findings of a diagnosis of restless leg syndrome, as well as VA treatment in November 2011 and February 2012, reflecting limb jerking, possibly secondary to pain from poorly controlled peripheral neuropathy of the bilateral lower extremities.

3.  Then readjudicate the claims.  If the claims are not decided to the Veteran's satisfaction, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).  

